Citation Nr: 1119738	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for alcoholic pancreatitis, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right wrist disability.

7.  Entitlement to a compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to August 1993, including in the Southwest Asia theater of operations in the Persian Gulf War, and from November 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims of service connection for athlete's foot and for alcoholic pancreatitis and also denied the Veteran's increased (compensable) rating claims for right wrist and right ankle disabilities.  

This matter also is on appeal of a May 2007 rating decision in which the RO granted the Veteran's claim of service connection for hypertension, assigning a zero percent rating effective April 12, 2007 (the date of the Veteran's claim).  

This matter further is on appeal of a September 2008 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for tinnitus.

In a December 2008 rating decision, the RO assigned higher 10 percent ratings for the Veteran's service-connected right wrist and right ankle disabilities effective December 13, 2008.  

This matter finally is on appeal of a May 2009 rating decision in which the RO denied the Veteran's claim for a disability rating greater than 30 percent for PTSD.

The Board notes that, although the Veteran initially elected to participate in VA's Expedited Claims Action (ECA) Initiative, he subsequently withdrew his participation in this initiative in December 2009 and requested that his appeal proceed in the usual manner.

A Travel Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, although the record indicates that the Veteran filed a TDIU claim at the RO in November 2009, he subsequently withdrew this claim in December 2009 correspondence sent to the RO.  The Veteran also testified before the Board in January 2011 that he currently was working full-time.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for tinnitus and entitlement to an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran was not treated for athlete's foot or for alcoholic pancreatitis during active service.

2.  The competent evidence shows that the Veteran does not experience any current disability due to athlete's foot which is attributable to active service.

3.  The Veteran's service personnel records show that he served in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The competent evidence shows that the Veteran's complaints of abdominal pain have been attributed to a known clinical diagnosis of alcoholic pancreatitis which is not related to active service, to include as due to an undiagnosed illness.

5.  The competent evidence shows that, prior to February 13, 2009, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as night sweats, depression, sleep impairment, and marital problems; there is no evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

6.  The competent evidence shows that, effective February 13, 2009, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as outbursts of anger, anxiety, and irritability; there is no evidence of deficiencies in most areas or total occupational and social impairment.

7.  The competent evidence shows that, prior to November 16, 2007, the Veteran's service-connected right wrist disability is manifested by, at worst complaints of pain.

8.  The competent evidence shows that, effective November 16, 2007, the Veteran's service-connected right wrist disability is manifested by, at worst, painful wrist motion relieved only partially by steroid injections.

9.  The competent evidence shows that the Veteran's service-connected right ankle disability is manifested by, at worst, complaints of pain.


CONCLUSIONS OF LAW

1.  Athlete's foot was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Alcoholic pancreatitis was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).

3.  The criteria for a disability rating greater than 30 percent prior to February 13, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

4.  The criteria for a disability rating of 50 percent, and no higher, effective February 13, 2009, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

5.  The criteria for a compensable disability rating prior to November 16, 2007, and to a disability rating greater than 10 percent thereafter, for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5024-5215 (2010).

6.  The criteria for a disability rating of 10 percent, and no higher, effective November 16, 2007, for a right wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5024-5215 (2010).

7.  The criteria for a compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May 2007, September 2008, and in February and April 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his service connection claims.  These letters also informed the appellant to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence does not support granting service connection for athlete's foot or for alcoholic pancreatitis, to include as due to an undiagnosed illness.  By contrast, the evidence supports assigning a 50 percent rating effective February 13, 2009, for PTSD and also supports assigning a 10 percent rating effective November 16, 2007, for the right wrist disability.  The evidence finally does not support assigning a compensable disability rating prior to December 16, 2008, or a disability rating greater than 10 percent thereafter, for the right ankle disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2007, September 2008, and February and April 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also received Dingess notice in separate correspondence from VA issued in September 2007.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board acknowledges that the VCAA notices issued in this case were not provided prior to the initial unfavorable decisions on the Veteran's claims for VA benefits.  Because the appellant's service connection claims for athlete's foot and for alcoholic pancreatitis, to include as due to an undiagnosed illness, and his increased rating for a right ankle disability are being denied in this decision, and because his increased rating claims for PTSD and for a right wrist disability are being granted in this decision, any question as to the appropriate disability rating or effective date is moot with respect to these claims.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  As noted in the Introduction, the Veteran testified before the Board in January 2011 that he currently was employed full-time.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed athlete's foot, his alcoholic pancreatitis, and active service.  There is no competent evidence, other than the Veteran's statements, which indicates that he experiences any current disability due to athlete's foot which may be associated with service.  The competent evidence also indicates that the Veteran's complaints of abdominal pain have been attributed to a known clinical diagnosis of alcoholic pancreatitis and are not related to active service or any incident of service, to include as due to an undiagnosed illness.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  Thus, with respect to these claims, the Board finds that an examination is not required even under the low threshold of McLendon.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected PTSD, right wrist disability, and right ankle disability.  The Board finds that the VA examinations provided to the Veteran were adequate for VA adjudication purposes because they noted the Veteran's complete medical history, reported relevant physical examination findings, and provided sufficient rationale for the opinions expressed.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that his athlete's foot is related to active service.  He testified before the Board in January 2011 that he had experienced athlete's foot since his service separation and had been treated for this complaint by VA.  The Veteran also contends that he incurred pancreatitis during his first period of active service, including as a result of an undiagnosed illness incurred while in the Persian Gulf War.  He testified in January 2011 that he first experienced symptoms of abdominal pain which he attributed to his alcoholic pancreatitis after his first period of service.  He also testified that, although he continued to experience symptoms of pancreatitis during his second period of service, he did not seek treatment for these symptoms during his second period of service.  He testified further that he continued to experience symptoms of abdominal pain after service separation which he attributed to his pancreatitis.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for athlete's foot.  The Veteran has asserted that he experienced athlete's foot while deployed to Iraq although he did not seek treatment for this complaint during his deployment.  The Veteran's service treatment records show no complaints of or treatment for athlete's foot at any time during either of his two periods of active service.  Pes planus was noted at his enlistment physical examination in March 1986 but no other foot complaints were noted at that time.  In November 1991, the Veteran complained of possible frostbite on both feet but mainly on his toes.  Objective examination of the feet showed normal pulses and skin color and no skin changes.  The assessment was a normal foot exam.  The Veteran's feet were normal on Army National Guard (ANG) periodic physical examination in November 2003.  The Veteran's service treatment records otherwise are completely silent for any complaints of or treatment for his feet at any time during active service.  Despite the Veteran's lay assertions and Travel Board hearing testimony to the contrary, a review of his post-service VA treatment records also shows no complaints of or treatment for athlete's foot at any time since his final service separation at the end of his second period of active service in January 2006.  The Veteran has contended in statements on a June 2006 VA Form 21-4138 that he was diagnosed as having athlete's foot following VA examination in May 2006.  A review of the Veteran's May 2006 VA examination does not indicate that he was diagnosed as having athlete's foot.  Instead, the VA examiner noted on physical examination that the Veteran's feet were flaky without tinea pedis.  Again, no diagnosis of athlete's foot was offered at this or any other VA examination conducted during the pendency of this appeal.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any current disability due to athlete's foot which could be attributed to active service.  In summary, the Board finds that service connection for athlete's foot is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for alcoholic pancreatitis, to include as due to an undiagnosed illness.  The Veteran has contended that his current alcoholic pancreatitis is related to active service.  He also has contended that he complained of abdominal pain during active service in Southwest Asia during the Persian Gulf War and these complaints resulted in his current diagnosis of alcoholic pancreatitis which, in his view, is attributable to an undiagnosed illness incurred while he was on active service in the Persian Gulf.  The Veteran's service personnel records confirm his participation in the Persian Gulf War.  These records show that he was in Saudi Arabia on temporary duty (TDY) between December 1990 and May 1991 and was awarded the Kuwait Liberation Medal.  These records also show that he participated in the following campaigns: Defense of Saudi Arabia, Liberation and Defense of Kuwait, and Southwest Asia Cease-Fire.  The Board finds that, based on the Veteran's service, he meets the definition of a Persian Gulf Veteran and 38 C.F.R. § 3.317 is applicable.  See 38 C.F.R. § 3.317(a)(1) (2010).  

The competent evidence indicates that the Veteran's complaints of abdominal pain have been attributed to a known clinical diagnosis of alcoholic pancreatitis which is not related to active service.  The Veteran's service treatment records show no complaints of or treatment for alcoholic pancreatitis at any time during either of his periods of active service, including while he was in Southwest Asia during the Persian Gulf War.  At his enlistment physical examination in March 1986 at the beginning of his first period of active service, no gastrointestinal complaints were noted and the Veteran's abdomen and viscera were normal clinically.  The Veteran was not treated for any abdominal complaints during his first period of active service.  Periodic physical examination in March 1993, a few months prior to his first separation from service in August 1993, was unchanged.  The Veteran's service treatment records from his ANG service show that, on periodic physical examination in July 1997, he denied any relevant medical history and clinical evaluation of his abdomen and viscera was normal.  On ANG periodic physical examination in November 2003, the Veteran denied any history of gastrointestinal problems and physical examination was normal.   The Veteran denied experiencing any medical problems on a pre-deployment health assessment completed in November 2004 before he was deployed to Iraq.  On a post-deployment health assessment completed in December 2005 after the Veteran had returned from Iraq, he reported experiencing diarrhea during this deployment but denied experiencing any frequent indigestion or vomiting.  The Veteran also declined a separation physical examination at the end of his second period of active service in January 2006.

The post-service evidence shows that the Veteran has been treated for alcoholic pancreatitis repeatedly between his 2 periods of active service and since his final service separation in January 2006.  For example, the Veteran reported to a private hospital emergency room (ER) in December 1993 (in between his 2 periods of active service) complaining of upper abdominal pain.  On admission, the Veteran reported that he drank a lot of alcohol but did not know how much alcohol he drank the night before his admission.  X-rays of the abdomen showed no evidence of bowel obstruction.  The impression was pancreatitis.  

The Veteran was hospitalized at a private hospital in October 1995 complaining of significant abdominal pain.  It was noted that the Veteran was "a fairly significant drinker."  He reported drinking a 12-pack of beer 2 days earlier and waking up with significant abdominal pain the next day.  On admission, he complained of continued significant abdominal pain.  He also reported experiencing some nausea without vomiting.  His history of "pretty significant" alcohol use was noted.  Physical examination showed he was markedly uncomfortable, preferring to sit in a seated position bent over the edge of his chair, and in mild distress.  There was marked tenderness over the mid-epigastrum of the abdomen, a little tenderness in the right upper quadrant, and no lower quadrant tenderness.  An echogram of the Veteran's abdomen showed mild changes involving the pancreas consistent with early pancreatitis.  A history of upper abdominal pain and pancreatitis was noted.  The Veteran was admitted with intractable nausea and probable pancreatitis.  The discharge diagnoses included alcohol-induced pancreatitis, resolved.  He was cautioned to discontinue alcohol altogether.

A private abdominal ultrasound taken in September 1997 was negative.  

The Veteran was hospitalized for several days in October 1997 at a private hospital following complaints of a 48-hour history of intense epigastric pain radiating to the back.  A previous history of pancreatitis was noted.  The Veteran admitted to drinking a fair amount of alcohol, most recently a 12-pack of beer 3 days before his hospital admission.  He also reported being maintained on Tagamet and Reglan for gastroesophageal reflux disease (GERD).  An ultrasound of the Veteran's gallbladder taken "a month or so ago" showed no significant abnormalities.  Physical examination showed he was in obvious distress with moderate epigastric tenderness in the abdomen.  A computerized tomography (CT) scan of the Veteran's abdomen showed changes compatible with pancreatitis.  It was noted that, prior to his hospital discharge, the Veteran's private treating physician "had several lengthy discussions with him about the importance of complete abstinence from alcohol."  The provisional diagnosis on admission was probable pancreatitis.  The discharge diagnosis was acute and chronic alcoholic pancreatitis.

A CT scan of the Veteran's abdomen taken in July 1998 showed continued enlargement of the pancreatic head basically unchanged since October 1997 with the development of a small fluid collection in the region of the pancreatic head presumably representing a small pseudocyst.

On VA examination in May 2006, several months after his final separation from active service in January 2006, the Veteran's complaints included nausea, vomiting, heartburn, and abdominal pain.  The Veteran reported a medical history of 5 hospitalizations since 1990 for complaints of severe abdominal pain and nausea with vomiting which had been diagnosed as pancreatitis.  He denied any known history for hiatal hernia/gallbladder/peptic ulcer disease.  He also reported a history of fever/chills and night sweats twice a week.  The Veteran stated that he avoided fried foods, hot sauce, caffeine products, salt, and spicy products.  He also reported that he was able to drink a 12-pack of beer on the weekends.  Vomiting only occurred if he ate spicy foods.  His heartburn was dependent on certain food items.  His abdominal pain in the right upper quadrant of the abdomen and epigastric regions was directly dependent on the type of foods he ate.  When his abdominal symptoms occurred, they lasted about 1 day.  The Veteran stated that he knew he should not be having any alcohol intake.  Physical examination showed normal bowel sounds and no abdominal tenderness, palpable mass, ventral hernia, ascites, or abdominal guarding.  A CT scan of the Veteran's abdomen showed fatty infiltration of the liver, cholelithiasis, and evidence of chronic pancreatitis.  An upper GI series showed a small hiatal hernia, GERD, right upper quadrant calcifications, and a normal small bowel.  An ultrasound of the Veteran's abdomen showed small gallstones in an otherwise normal gallbladder.  The VA examiner stated that the Veteran had no symptoms of pancreatitis at present and noted that, although the Veteran had been instructed to avoid alcohol products in the past with his pancreatitis, he reported an oral intake of 12 beers on the weekends only and alcohol products directly impacted pancreatitis.

On private outpatient treatment in August 2006, the Veteran reported that he recently had gone to the ER but was "not sure exactly what was wrong with him."  He reported being given some nausea medication in the ER.  He also said he had been drinking "quite a bit before going to the hospital."  Physical examination showed a soft abdomen, present bowel sounds, and no evidence of an acute abdomen, guarding, or peritoneal signs.  The assessment was abdominal pain.  The Veteran was told to stop drinking.

On VA outpatient treatment in February 2007, the Veteran complained of abdominal pain, nausea, vomiting, diarrhea, and constipation.  A 13-year history of nausea, vomiting, abdominal pain, and diarrhea was noted.  The Veteran stated that these problems began after he returned from Operation Desert Storm.  He stated that he would eat and then, a few hours later, he would experience nausea and vomiting of previously consumed food and severe abdominal pain from the epigastrium to the right upper quadrant which lasted from a few minutes to a few days.  He also would develop foul-smelling diarrhea which awakened him from sleep.  He stated that he had lost approximately 30 pounds.  His diarrhea was interspersed with constipation.  His abdominal pain eased with a bowel movement or flatulence.  He also admitted to periodic blood in the toilet bowl after diarrhea, most recently 10 days earlier.  He admitted further to alcohol use.  Physical examination showed slight tenderness to palpation in the right upper quadrant of the abdomen, positive bowel sounds, no masses, and no hepatosplenomegaly.  The diagnoses included chronic pancreatitis secondary to alcohol use.  The Veteran was advised to stop all alcohol consumption.  

In April 2007, the Veteran complained of gaseous distention and constipation for the previous 17 years.  He reported feeling "ok" while standing or sitting but, when laying down at night, he felt distended and tried to have a bowel movement but often could not have one.  His abdominal discomfort was not associated with meals.  He reported having 3-4 bowel movements per week that usually were loose and foul-smelling.  He also admitted to occasional bright red blood per rectum.  He also reported experiencing nausea and vomiting about once per week until about 6 months earlier and used to experience right upper quadrant pain but the pain, nausea, and vomiting had resolved since he had started taking pancreatic enzymes.  A history of heavy alcohol use was noted.  The Veteran stated that, although he had reduced his alcohol consumption, he still drank on the weekends.  Physical examination showed a soft, non-tender, non-distended abdomen, positive bowel sounds, and no hernias.  The assessment included chronic pancreatitis.  The Veteran was advised to "STOP DRINKING."

In August 2007, the Veteran complained of stomach gas at night.  A history of chronic pancreatitis secondary to alcohol use was noted.  The Veteran denied any nausea, vomiting, abdominal pain, weight loss, or diarrhea.  He reported that he still drank occasionally on the weekends.  Physical examination showed a non-tender abdomen with no hepatosplenomegaly or masses.  The assessment was chronic pancreatitis.  Alcohol abstinence was reinforced.

In May 2008, the Veteran complained of 1-2 weeks of abdominal fullness/distension which occurred when lying flat and usually occurred if he had eaten within 30-60 minutes before lying down.  The Veteran stated that he now ate several hours before lying down.  A history of chronic pancreatitis was noted.  The Veteran denied any weight loss, nausea, vomiting, or diarrhea.  He reported taking pancreatic enzymes.  Physical examination was unchanged from August 2007.  The assessment included alcohol related chronic pancreatitis.  The importance of alcohol avoidance was reinforced.

The Veteran was hospitalized at a private hospital in February 2009 for complaints of abdominal pain, nausea, and vomiting.  His abdominal pain was crampy in nature, centrally located in the abdomen, and 10/10 in intensity (with 10/10 being the worst pain on a pain scale).  He denied any melena, hematochezia, or hematemesis.  The Veteran reported consuming at least 1 40-ounce beer per day "or sometimes more."  No diarrhea or black or bloody stools was reported.  Physical examination showed a flat abdomen with present bowel sounds and no tenderness or organomegaly.  A CT scan of the Veteran's abdomen showed severe acute pancreatitis.  The impression on admission was acute pancreatitis, alcoholic etiology likely.  The Veteran was admitted for bowel rest, intravenous hydration, antibiotics, and pain control.  He was in stable condition at discharge, tolerating a bland diet, and feeling pain-free.  The discharge diagnoses included resolving alcoholic pancreatitis.

The Board acknowledges that the Veteran has been treated for a variety of abdominal complaints since his service separation which have been diagnosed as chronic alcoholic pancreatitis.  The competent evidence shows that the Veteran's alcoholic pancreatitis is not due to an undiagnosed illness because his complaints of abdominal pain, nausea, and vomiting have been attributed to a known clinical diagnosis of chronic alcoholic pancreatitis by both his VA and private treating physicians.  The Veteran also has been hospitalized on several occasions for treatment of his abdominal complaints, all of which have been attributed to his current diagnosis of chronic alcoholic pancreatitis.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which relates his alcoholic pancreatitis to active service or any incident of such service, to include as due to an undiagnosed illness.  The competent evidence suggests instead that the Veteran's chronic pancreatitis is a result of his continuing alcohol abuse.  The Board notes in this regard that payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2010) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  The Board also notes that compensation is prohibited for any undiagnosed illness which results from a Veteran's alcohol abuse.  38 C.F.R. § 3.317(c) (2010).  Thus, the Board finds that service connection for alcoholic pancreatitis, to include as due to an undiagnosed illness, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of athlete's foot and alcoholic pancreatitis have been continuous since service.  He asserts that he continued to experience symptoms relating to athlete's foot (peeling and cracking of the skin of the feet) and alcoholic pancreatitis (abdominal pain, nausea, and vomiting) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either athlete's foot or alcoholic pancreatitis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of athlete's foot and alcoholic pancreatitis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at a post-deployment health assessment completed in December 2005 just prior to his final separation from service in January 2006, he denied any history or complaints of symptoms related to athlete's foot or alcoholic pancreatitis (although he reported experiencing diarrhea during his deployment to Iraq).  The in-service examiner who reviewed this health assessment concluded that no follow-up examinations were needed as a result of the Veteran's reported medical history during his Iraq deployment.  As noted, the Veteran also declined to undergo a separation physical examination prior to his final separation from service in January 2006.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran has sought treatment for a myriad of medical complaints since discharge from service, including PTSD, hypertension, tinnitus, a right wrist disability, and a right ankle disability.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to athlete's foot or alcoholic pancreatitis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As noted, the Veteran did not seek treatment for athlete's foot at any time during or after active service.  When the Veteran sought medical care for alcoholic pancreatitis in between his two periods of active service, he did not report the onset of this disability during or soon after service or even indicate that the symptoms of this disability were of longstanding duration.  Indeed, the competent evidence shows that, prior to being seen on VA outpatient treatment in February 2007 when he reported that his gastrointestinal problems had begun after he had returned from Operation Desert Storm in 1991, the Veteran had not reported any relevant in-service medical history to any of the post-service VA and private treating physicians who had treated him for chronic alcoholic pancreatitis.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran did not claim that symptoms of athlete's foot or alcoholic pancreatitis began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms of athlete's foot and alcoholic pancreatitis to different times.  Specifically, on his service connection claims, he reported that his athlete's foot and alcoholic pancreatitis had begun during his first period of active service between 1986 and 1993.  He subsequently contended on a June 2006 VA Form 21-4138 that his athlete's foot had begun during his deployment to Iraq in 2004-2005.  When he testified before the Board in January 2011, however, he reported that both of these disabilities had begun after his final separation from active service in January 2006.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history reported in December 1995 approximately 1 month prior to service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  The Veteran specifically testified in January 2011 that he currently experienced sleep disturbance, social isolation, and marital difficulties as a result of his service-connected PTSD.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010).  A 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the evidence supports assigning a 50 percent rating effective February 13, 2009, for the Veteran's service-connected PTSD.  The competent evidence shows that, as of February 13, 2009, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as night sweats, depression, sleep impairment, marital problems, outbursts of anger, anxiety, and irritability.  There is no indication in the competent evidence (in this case, VA outpatient treatment records, VA examination reports, and lay statements and Board hearing testimony) that the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas or in total social and occupational impairment (as is required for a 70 or 100 percent rating under DC 9411) such that a disability rating greater than 50 percent is warranted at any time during the appeal period.  See 38 C.F.R. § 4.130, DC 9411 (2010).  The Veteran himself testified before the Board in January 2011 that he currently was employed full-time.  

The recent medical evidence shows that, on VA outpatient treatment in March 2008, the Veteran reported that he was feeling more depressed because his wife recently had lost her job and they were having difficulties making ends meet.  He stated that his wife was looking for work and he was seeking part-time employment.  He also stated that his financial difficulties were his main stressor.  He also reported poor sleep "at times" and night sweats.  He felt that his Celexa had been effective.  He also had a support system which he relied on and denied suicidal ideation.  He continued to want follow-up with his psychiatrist at 2-month intervals.  Mental status examination of the Veteran showed he was adequately dressed and groomed, no suicidal or homicidal ideation, and no evidence of psychosis or a thought disorder.  The assessment included a history of PTSD.

In July 2008, the Veteran complained that "he has been feeling more jittery lately and attributes this to quitting tobacco" 2 months earlier "as well as running out of his antidepressant."  The Veteran reported feeling tired because he was working 2 jobs.  He also did not feel that his wife was trying to look for work and anticipated that they might be getting a divorce.  He reported experiencing some intrusive thoughts pertaining to combat.  Mental status examination of the Veteran and the assessment were unchanged.

In October 2008, the Veteran reported that he was doing worse than when he last had been seen.  His wife had left him and he had stopped taking his medication and started drinking beer 3-4 times a week over the previous 2 weeks.  He still was managing to go to work but he was depressed with poor mood and poor motivation.  He denied any suicidal or homicidal ideation.  He stated that he had felt like this in the past when he broke up with his first wife and anticipated that he would be feeling better soon.  Mental status examination of the Veteran and the assessment were unchanged.  The Veteran was encouraged to resume taking Celexa.

On February 13, 2009, the Veteran complained that he had not been doing well and was having issues with poor memory, night sweats, marital strife, poor sleep, and anxiety.  He stated that he had been talking to himself and had been hearing a voice which was talking to him, commenting on his behavior, and telling him what to do.  He reported that he had gotten in to a verbal altercation with a co-worker recently because "the voice told him to be angry."  He reported that, although he had stopped drinking 11/2  months earlier, he had started drinking again (1 beer/day and a 6-pack of beer over the weekend).  He denied any suicidal or homicidal ideation.  He had not filled his Celexa prescription since November 2008 due to difficulty doing so.  He thought that he might be doing worse secondary to not being on his medications.  Mental status examination of the Veteran showed full orientation, fair eye contact, normal speech in tone, range, and content, no suicidal or homicidal ideation, and no visual hallucinations although auditory hallucinations were present.  The assessment included PTSD.

In statements on a VA Form 21-4138 dated on February 21, 2009, and date-stamped as received by the RO on March 4, 2009, the Veteran reported that he continued to attend monthly counseling sessions at a VA medical center to treat his service-connected PTSD.  He reported that he was having "severe marital problems" with his wife and problems on the job with unprovoked periods of anger.  He also physically assaulted a co-worker "for no reason."  He further had problems "travelling out of my immediate areas."  He became disoriented easily and this increased his anger.  

On VA PTSD examination in March 2009, the Veteran's complaints included apathy, anhedonia, and difficulty sustaining sleep on a nightly basis.  The VA examiner reviewed the Veteran's claims file, including his service treatment records, service personnel records, and VA treatment records.  The Veteran continued to be married to his wife of 5 years, although he reported multiple separations during this time.  At present, he lived with his wife although they slept in separate bedrooms and cohabitated due to finances.  He had 1 adult daughter from his first marriage whom he rarely saw.  He described his relationship with his wife was tenuous and often "conflictual."  The Veteran denied having any friends although he went to a friend's house 1 month earlier.  He worked full time as a sanitation worker and spent his evenings and weekends at home.  He visited his extended family weekly.  He played games on his computer at home and listed no other activities.  When he and his wife were "getting along," they watched movies or went fishing.  He reported missing 3 days of work a month due to his PTSD symptoms.  He also reported that he had been physically aggressive towards a co-worker 3 months earlier but was not fired because his boss was ex-military and "understands him."  He also reported that, although he had never been fired from a job, he had "walked off" many times because he felt frustrated and angry.  He stated that, in recent years, he wanted less interaction with others and required more solitary time.  

Mental status examination of the Veteran in March 2009 showed he was clean, neatly groomed, and appropriately dressed with unremarkable psychomotor activity and speech, intact attention, an ability to spell a word forward and backward, full orientation, unremarkable thought process and content, and no delusions.  The Veteran also had no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideation, and normal memory.  He was able to maintain minimum personal hygiene and had no problems with his activities of daily living.  He reported chasing after a co-worker with the intent of hitting him but reported no recollection of why he did this.  The Veteran experienced nightly "cold sweats" but with no memory of nightmares.  He got up 3-4 times a night "but doesn't know why" and had episodes of incontinence during the night.  He was employed full-time as a sanitation worker and had been employed in this job for 2-5 years.  He reported losing 30 days of work in the previous 12 months due to "depression and 'bad days.'"  The VA examiner stated that there was no total occupational and social impairment or reduced reliability and productivity due to the Veteran's PTSD.  He also stated that the Veteran's depressed mood, apathy, and lack of motivation intermittently affected his work productivity as evidenced by his reported increased absenteeism although the Veteran otherwise reported that he was able to fulfill his work duties without disciplinary issues.  The VA examiner concluded that, based on the Veteran's report and his current presentation, his level of functioning closely resembled what was observed at his most recent VA examination in July 2006 and some of the Veteran's depressive symptoms had remitted or lessened since that time.  The Veteran's Global Assessment of Functioning (GAF) score was 55, indicating moderate symptoms.  The diagnoses included chronic PTSD.

On VA outpatient treatment in June 2009, the Veteran complained of continued depressive symptoms.  He was irritable "all the time," sad, angry, lazy, argumentative at work, preferred to be alone.  He felt tired of living "sometimes," was socially withdrawn, and was startled by sudden noises.  He also was forgetful and could not find "stuff and gets mad at his wife for moving things."  Mental status examination of the Veteran showed fair hygiene and dress, slowed speech, rational and linear thought process and content, and no suicidal or homicidal plan or intent although suicidal thoughts were present.  The Veteran's GAF score was 55.  The assessment included moderate acute and chronic PTSD.

In September 2009, the Veteran complained of having nightmares "at times," feeling irritable, secluding himself when he could, and working alone doing sanitation work.  He reported that he did not like being around people.  Mental status examination of the Veteran showed full orientation, coherent and goal-directed thoughts, normal speech in tone, pitch, and rate, and no hallucinations, paranoid/grandiose delusions, or suicidal or homicidal ideation.  The assessment included PTSD.

In November 2009, the Veteran complained that he was easily agitated, especially after he had been fired from his job.  He stated that he had been off work for sick leave and, when he returned to work, he was told that he did not have a job any more.  He also reported a lack of interest, nightmares, and irritability.  Mental status examination of the Veteran and the assessment were unchanged.

In statements on a December 2009 VA Form 21-4138, the Veteran reported that his employer, the City of Brownsville, Texas, had allowed him to keep his job and he was returning to work on December 2, 2009.  As noted elsewhere, the Veteran testified at his January 2011 Board hearing that he had gone back to work at the end of 2009 after a period of surgical convalescence and continued to be employed in that job.

The Board acknowledges the Veteran's assertion that his service-connected PTSD is more disabling than currently evaluated.  The competent evidence of record (in this case, the Veteran's VA outpatient treatment records, including the March 2009 VA examination report, and his lay statements and Board hearing testimony) supports this assertion and warrants a 50 percent rating effective February 13, 2009, for PTSD.  See 38 C.F.R. § 4.130, DC 9411 (2010).  The Board finds that, prior to VA outpatient treatment on February 13, 2009, the Veteran's service-connected PTSD was manifested by, at worst, complaints of night sweats, depression, sleep impairment, and marital problems.  There is no competent evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment, at least prior to February 13, 2009, such that a disability rating greater than 30 percent for PTSD is warranted.  Effective February 13, 2009, the Veteran's service-connected PTSD is manifested by worsening outbursts of anger, anxiety, and irritability.  The Veteran has reported experiencing increased anger at work, chasing after a co-worker, and assaulting a co-worker on the job for no apparent reason since February 2009.  The Veteran also has reported that he experiences depression and night sweats which often disrupt his sleep and severe marital problems as a result of his service-connected PTSD.  The VA examiner noted on VA PTSD examination in March 2009 that, although the Veteran reported that he continued to live with his wife, they slept in separate bedrooms and cohabitated for financial purposes only.  The Veteran also reported in March 2009 that he had a long history of multiple separations from his wife during their marriage.  He reported further that he continued to work full-time, including after his employer initially laid him off following a period of surgical convalescence in late 2009.  The Veteran's employer subsequently hired him back for his old job as a sanitation worker where he continued to work full-time.  The VA examiner concluded in March 2009 that there was no total occupational and social impairment due to the Veteran's service-connected PTSD.  This examiner stated that the Veteran's depressed mood, apathy, and lack of motivation intermittently affected his work productivity as evidenced by his reported increased absenteeism although the Veteran otherwise reported that he was able to fulfill his work duties without disciplinary issues.  There is no indication, however, that the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas or in total social and occupational impairment (i.e., a 70 or 100 percent disability rating under DC 9411, respectively) such that a disability rating greater than 50 percent effective February 13, 2009, is warranted.  Id.  In summary, the Board finds that the criteria for a 50 percent rating, and no higher, effective February 13, 2009, for PTSD are met.  Id.

Finally, the degree of disability due to the Veteran's service-connected PTSD has been shown to have worsened as of February 13, 2009.  Consequently, the Board finds that staged ratings for service-connected PTSD are appropriate since distinct time periods with different ratable symptoms have been identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Right Wrist Disability

The Veteran contends that he is entitled to a compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right wrist disability.  He specifically contends that his service-connected right wrist disability is extremely painful and has limited motion.

The Veteran's service-connected right wrist disability currently is evaluated as zero percent disabling effective January 1, 2006, and as 10 percent disabling effective December 13, 2008, by analogy to 38 C.F.R. § 4.71a, DC 5024-5215 (tenosynovitis-limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, DC 5024-5215 (2010).  A minimum 10 percent rating is assigned under DC 5024 for limitation of motion of the wrist.  A maximum 20 percent rating is assigned under DC 5024 for limitation of motion of the wrist with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A maximum 10 percent rating is assigned under DC 5215 for limitation of motion of the wrist with palmar flexion limited in line with forearm or with dorsiflexion less than 15 degrees whether in the major (or dominant) or minor (non-dominant) wrist.  Id.

In addition to the laws and regulations governing increased rating claims discussed above, the Board notes that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Board finds that the evidence supports assigning a 10 percent rating effective November 16, 2007, for the Veteran's service-connected right wrist disability.  Prior to that date, the competent evidence shows that the Veteran's service-connected right wrist disability was manifested by, at worst, complaints of right wrist pain without objective evidence of painful right wrist motion such that a compensable disability rating is warranted.  For example, on private outpatient treatment in September 2006, the Veteran complained, " I hurt my wrist."  He stated that his right wrist was painful and tender.  No relevant physical examination findings were noted.  X-rays of the right wrist showed no evidence of fracture or dislocation.  The assessment was right wrist pain.  On VA outpatient treatment in December 2006, the Veteran's complaints included right wrist pain.  The assessment included right wrist sprain.  VA magnetic resonance imaging (MRI) scan of the right wrist taken in June 2007 showed increased signal in the ulnar styloid with small fluid collection adjacent to the extensor carpi ulnaris tendon which might be post-traumatic and degenerative spurring of the lunate.  The Veteran also has not identified or submitted any competent evidence demonstrating that his service-connected right wrist disability worsened such that a compensable disability rating is warranted prior to November 16, 2007.  In summary, the Board finds that the criteria for a compensable disability rating prior to November 16, 2007, for the Veteran's service-connected right wrist disability are not met.  See 38 C.F.R. § 4.71a, DC 5024-5215 (2010).

The competent evidence also shows, by contrast, that the Veteran experienced painful limitation of right wrist motion beginning on November 16, 2007, such that a 10 percent rating for a right wrist disability is warranted as of that date.  On VA outpatient treatment on November 16, 2007, the Veteran complained of chronic right wrist pain which was ulnar-sided.  He reported using a right wrist splint at work since returning from Iraq in 2005.  When he did manual labor, the Veteran reported that he noticed occasional clicking of the ulnar side of the right wrist with associated pain.  He denied experiencing any pain at night and any noticeable wrist swelling.  He also denied any numbness, tingling, or radicular symptoms.  He had not tried any anti-inflammatory medication nor had an injection in the right wrist.  Physical examination showed no tenderness to palpation over the radial styloid or radiocarpal joint, focal tenderness to palpation over the extensor carpi ulnaris (ECU) tendon and over the ulnar styloid on the ulnar side of the wrist.  The Veteran had full dorsiflexion, volar flexion, and radial and ulnar deviation.  There was a palpable click with range of motion.  There was pain exacerbated with terminal radiation deviation but no tenderness with ulnar-sided loading.  The Veteran had full supination and pronation of the wrist without difficulty.  The assessment was probable right triangular fibrocartilage complex (TFCC) tear.  The Veteran received a steroid injection in to his right wrist.  He was advised that he might require another injection and, if either of these injections did not provide him with relief, he ultimately might require a wrist arthroscopy for examination of the wrist and possible debridement.

On VA outpatient treatment in February 2008, the Veteran complained of right wrist pain.  It was noted that he had received a right wrist injection at his last visit and, since that time, the Veteran reported that his right wrist was doing "significantly better."  He also wore a wrist splint at work.  It was noted that the Veteran was "really not having a whole lot of problems right now" in the right wrist.  He denied any numbness, tingling, or elbow pain.  Physical examination showed 5/5 grip in the right upper extremity and in the wrist flexors and extensors.  He had full right wrist supination and pronation and no pain with resisted supination or pronation.  There was no tenderness to palpation or hypermobility of the distal radial ulnar joint.  There also was no tenderness to palpation over the ulnar styloid or the remainder of the wrist and no pain with radial or ulnar deviation.  The assessment was right wrist pain although it was noted that the Veteran was "doing much better today."  A steroid injection in the right wrist was not recommended that time by the VA examiner.

In May 2008, the Veteran complained that, although his right wrist pain had improved "for a while after his injection," it recently had returned.  He also had pain "when he carries stuff."  Physical examination showed 5/5 strength in the right upper extremity and in the wrist flexors and extensors.  He had full right wrist supination and pronation and no pain with resisted supination or pronation.  There was tenderness to palpation over the distal radial and ulnar joint but no hypermobility.  The impression was wrist pain.  The Veteran received another steroid injection in the right wrist.

In August 2008, the Veteran complained that his right wrist pain had returned and he only received a short benefit from the injection.  Objective examination showed a tender hook hamate, a full range of motion in the right wrist, and no swelling.  

On VA examination in December 2008, the Veteran's complaints included constant right wrist pain.  He rated his right wrist pain as 9/10 on a pain scale (with 10/10 being the worst pain).  He reported using a wrist brace "which only helps him minimally."  He also reported experiencing flare-ups of right wrist pain which he rated as 10/10 on a pain scale, occurred 1-2 times a week, and lasted approximately 2 hours.  His right wrist pain did not affect his activities of daily living although it severely impacted his work because, as an employee of the sanitation department, he was required to dump garbage cans all day and this was a "very difficult twisting type motion for him."  Physical examination of the right wrist showed tenderness along the ECU tendon, tenderness at the base of the ulnar styloid, and pain with ulnar deviation.  Range of motion testing of the right wrist showed extension to 50 degrees, palmar flexion to 60 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees with pain throughout the arc of range of motion mostly exacerbated by ulnar deviation.  There was no change in range of motion on repetitive testing.  The Veteran's right wrist range of motion was the same both actively and passively.  There was weakness for ulnar deviation mostly but right wrist motion was weak in all planes.  A computerized tomography (CT) scan of the Veteran's right wrist taken in September 2008 was reviewed and showed mild degenerative changes of the radioulnar joint, mild negative ulnar variance, and no fracture or destructive changes.  X-rays of the right wrist taken in August 2008 showed no acute bony or soft tissue abnormality.  A magnetic resonance imaging (MRI) scan of the right wrist taken in September 2008 showed high signal intensity within the triangular fibrocartilage which was consistent with a posterior subcapsular cataract tear, intermediate signal in the ECU tendon which was consistent with a strain, and some degenerative spurring of the lunate.  The assessment included right wrist ECU tendonitis, a complex tear of the right wrist triangular fibrocartilage, and mild degenerative joint disease of the right wrist.

The Board acknowledges the Veteran's assertion that his service-connected right wrist disability is worse than currently evaluated.  The competent evidence (in this case, the Veteran's VA outpatient treatment records and a report of VA examination in December 2008) supports assigning a 10 percent rating effective November 16, 2007, for the right wrist disability.  On VA outpatient treatment on that date, the Veteran received the first of several steroid injections to relieve his wrist pain.  There also was right wrist pain exacerbated with terminal radiation deviation.  After receiving another steroid injection in the right wrist following VA outpatient treatment in May 2008, the Veteran subsequently demonstrated painful right wrist motion on VA examination in December 2008.  The Board finds that, because the competent evidence demonstrates that the Veteran's right wrist was painful beginning on VA outpatient treatment in November 2007, the criteria for a 10 percent rating, and no higher, effective November 16, 2007, for a right wrist disability are met.  See 38 C.F.R. § 4.71a, DC 5024-5215 (2010).

Finally, the degree of disability due to the Veteran's service-connected right wrist disability has been shown to have worsened as of November 16, 2007.  Consequently, the Board finds that staged ratings for a service-connected right wrist disability are appropriate since distinct time periods with different ratable symptoms have been identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Right Ankle Disability

The Veteran finally contends that his service-connected right ankle disability is more disabling than currently evaluated.

The Veteran's service-connected right ankle disability currently is evaluated as zero percent disabling effective January 4, 2006, and as 10 percent disabling effective December 13, 2008, under 38 C.F.R. § 4.71a, DC 5271.  See 38 C.F.R. § 4.71a, DC 5271 (2010).  A  minimum 10 percent rating is assigned under DC 5271 for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned under DC 5271 for marked limited motion of the ankle.  Id. 

The Boards finds that the preponderance of the evidence is against assigning a compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right ankle disability.  The competent evidence shows that, at worst, the Veteran's service-connected right ankle disability is manifested by complaints of ankle pain throughout the appeal period.  For example, on private outpatient treatment in November 2006, the Veteran reported that he had twisted his right ankle the previous Friday.  Physical examination showed tenderness over the lateral aspect of the right ankle.  X-rays showed no evidence of fracture or dislocation.  The assessment included right ankle injury.  

On VA examination in December 2008, the Veteran's complaints included a "significant amount of flare-ups" of right ankle pain which he rated as 7/10 on a pain scale, occurred 2-3 times a week, and lasted for approximately 15-20 minutes at a time.  During a flare-up, he was required to sit down and rest before his ankle got better.  His right ankle pain was worse on walking or if exposed to cold weather.  His right ankle disability affected his activities of daily living because he could not walk as far as he could otherwise.  It also affected his job as a sanitation worker because he had to stop occasionally and rest during a flare-up and hop around on his ankle prior to resting.  Physical examination of the right ankle showed no effusion and tenderness over the anterior joint line.  Range of motion testing of the right ankle showed dorsiflexion to 10 degrees, plantar flexion to 30 degrees, and no change on repetitive testing.  There was no pain on ankle range of motion testing.  X-rays of the right ankle were normal.  The assessment included right ankle sprain with residual pain and slightly decreased range of motion.  

The Board acknowledges the Veteran's assertion that his service-connected right ankle is worse than currently evaluated.  The competent evidence does not support this assertion, however, and shows instead that the Veteran's right wrist is manifested by, at worst, complaints of pain.  X-rays of the right ankle have been normal throughout the appeal period.  Although the range of motion in the Veteran's right ankle was decreased slightly on VA examination in December 2008, it was not painful.  It appears that the slightly decreased range of right ankle motion was the basis for the higher 10 percent rating assigned effective on the date of the VA examination.  See 38 C.F.R. § 4.71a, DC 5271 (2010).  The Veteran also has not identified or submitted any competent evidence demonstrating that his service-connected right ankle disability has worsened.  Thus, the Board finds that the criteria for compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right ankle disability have not been met.  Id.

Finally, the degree of disability due to the Veteran's service-connected right ankle disability has been shown to be relatively stable prior to December 13, 2008.  A staged rating was assigned effective December 13, 2008, due to worsening symptoms.  There is no further indication that the Veteran's service-connected right ankle worsened beyond the current 10 percent rating assigned effective as of December 13, 2008.  Thus, the Board finds that consideration of additional staged ratings is not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected PTSD, right wrist disability, or right ankle disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD, service-connected right wrist disability, and service-connected right ankle disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these disabilities.  This is especially true because the 50 percent rating assigned effective February 13, 2009, for the Veteran's PTSD contemplates moderately severe disability.  This is also true because the higher 10 percent rating assigned effective November 16, 2007, for the Veteran's right wrist disability contemplates painful range of motion.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in March 2009 that he had lost 30 days of work in the previous 12 months due to "depression and 'bad days.'"  The VA examiner stated that the Veteran's depressed mood, apathy, and lack of motivation intermittently affected his work productivity as evidenced by his reported increased absenteeism although the Veteran otherwise reported that he was able to fulfill his work duties without disciplinary issues.  Although the Veteran reported on VA examination in December 2008 that his right ankle disability affected his activities of daily living because he could not walk as far as he could otherwise and it also affected his job as a sanitation worker because he had to stop occasionally and rest during a flare-up and hop around on his ankle prior to resting, he does not contend - and the evidence does not show - that his right ankle disability markedly interfered with his employment.  The Veteran also testified before the Board in January 2011 that he was employed full-time.  The evidence does not show that he was hospitalized for PTSD, a right wrist disability, or a right ankle disability at any time during this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for athlete's foot is denied.

Entitlement to service connection for alcoholic pancreatitis, to include as due to an undiagnosed illness, is denied.

Entitlement to a 50 percent rating, and no higher, effective February 13, 2009, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating, and no higher, effective November 16, 2007, for a right wrist disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating prior to December 13, 2008, and to a disability rating greater than 10 percent thereafter, for a right ankle disability is denied.


REMAND

The Veteran has contended that he incurred tinnitus during active service.  He specifically has contended that he experienced bilateral tinnitus during service as a result of his in-service duties as a petroleum supply specialist where he was exposed to loud noises from fuel truck engines.  No tinnitus was noted in the Veteran's service treatment records.  The Veteran's service personnel records confirm that his military occupational specialty (MOS) was petroleum supply specialist.  The Veteran's post-service VA outpatient treatment records show that no diagnosis of tinnitus was offered when he was seen by a VA audiologist in March 2009.  At that time, the Veteran reported experiencing intermittent tinnitus and it was noted that his hearing was within normal limits at all frequencies.  The Veteran also reported experiencing intermittent tinnitus when he was seen by a VA audiologist in July 2010 when he again had excellent hearing.   

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

The Court has held that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay persons are not competent to opine as to medical etiology or render medical opinions, however.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   The Court also has held, " Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

The Board finds the Veteran's statements concerning his in-service noise exposure to be credible as they appear to be consistent with the facts and circumstances of his service as a fuel truck driver (as shown by his MOS).  The Board also finds the Veteran's statements to his VA audiologists in March 2009 and in July 2010 concerning the presence of current tinnitus to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Based on the evidence outlined above, including the Veteran's testimony of observable symptoms of tinnitus, the Board finds a VA examination necessary in order to determine the Veteran's complete disability picture and to determine whether his current symptoms of tinnitus are related to service.  See Charles, 16 Vet. App. at 370; see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191 (1999) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Veteran also has asserted that his service-connected hypertension is more disabling than currently evaluated.  The Board observes in this regard that the Veteran's VA outpatient treatment records show that his blood pressure has been elevated on repeated testing conducted during the pendency of this appeal.  Although the Veteran's elevated blood pressure has been monitored by his post-service VA treating physicians, there is no indication in the claims file that the Veteran has been afforded a VA examination to determine the current nature and severity of his service-connected hypertension.  Based on the evidence above, the Board finds a VA examination necessary in order to determine the Veteran's complete disability picture with regard to his hypertension.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin, 1 Vet. App. at 191.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for tinnitus and/or for hypertension since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After receiving the above evidence, to the extent available, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed tinnitus.  The claims file must be provided for review by the examiner(s).  All appropriate testing should be conducted.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current tinnitus, if diagnosed, is related to active service or any incident of service, to include the Veteran's in-service duties as a petroleum supply specialist who drove large trucks and exposure to loud noises from truck engines during service.  A complete rationale must be provided for any opinions expressed.

3.  After receiving the above evidence, to the extent available, schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file must be provided for review by the examiner(s).  All appropriate testing should be conducted and all clinical findings should be reported in detail.  

4.  Thereafter, readjudicate the Veteran's claims of service connection for tinnitus and for an initial compensable rating for hypertension.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


